NB:LTG/JLG/MRM
F. #2018R00279

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------X

UNITED STATES OF AMERICA

       - against -                              17-CR-587 (JMA)

CHRISTOPHER MCPARTLAND and
THOMAS J. SPOTA,

                     Defendants.

-------------------------------X




                        MEMORANDUM IN OPPOSITION TO
                      THE DEFENDANTS’ MOTIONS IN LIMINE




                                          RICHARD P. DONOGHUE
                                          United States Attorney
                                          Eastern District of New York
                                          610 Federal Plaza
                                          Central Islip, New York 11722

Nicole Boeckmann
Lara Treinis Gatz
Justina L. Geraci
Michael R. Maffei
Assistant U.S. Attorneys
       (Of Counsel)

                                      i
                              PRELIMINARY STATEMENT

              The government respectfully submits this response in opposition to the

defendants’ motions in limine.    The defendants’ request:    (I) Testimony Be Limited to

Witnesses’ Personal Knowledge Obtained Through Their Five Senses; (II) Exclusion of

Evidence of Burke’s Alleged Misconduct; (III) Exclusion of Evidence of the Defendants’ Other

Prosecutorial Conduct; (IV) Exclusion of Evidence of the Oliva Investigation and Wiretap; (V)

Exclusion of Evidence of the Details of Loeb’s Theft and Assault; (VI) Exclusion of Evidence

of How Lawyers for Various Police Witnesses Were Recommended, How Information Was

Shared Among the Lawyers, and the Terms by Which the Unions Paid Their Fees; (VII)

Exclusion of Evidence Concerning the Defendants’ Alcohol Consumption; and (VIII)

Compliance with Brady/Giglio Requests. Below, the government addresses the defendants’

arguments point by point.
                                          SECTION I

     THIS COURT CANNOT LIMIT LAY WITNESS TESTIMONY IN A VACUUM

              First, the defendants ask this Court to severely limit anticipated witness

testimony, however, at best, this motion is premature. The defendants base their motion on the

substance of the witnesses’ statements as reflected in memoranda documenting their interviews

and/or in their grand jury testimony, none of which purports or attempts to properly lay the

legal foundation for the in-court admission of the statements. And at worst, this motion seeks

to limit certain material - probative and relevant anticipated witness testimony - based on the

defendants’ own vociferous mischaracterizations of the statements of those witnesses during

their meetings with the government.

              As a threshold matter, the government respectfully submits that this motion is

premature.   To gag every lay witness in this case from offering an opinion, inference,

characterization or belief which is “informed by reasoning processes familiar to the average

person in everyday life,” see United States v. Garcia, 413 F.3d 201, 216 (2d Cir. 2005), without

affording those witnesses any opportunity to state, on the record, the bases of these assertions,

is draconian. The government has not yet been permitted to lay proper foundation for any

witness’s opinion or belief testimony; and relatedly, neither has the Court had an opportunity

to “focus on the ‘reasoning process’ by which a witness reached his proffered opinion.” Id. at

215. Therefore, the government submits that this motion should be denied without prejudice at

this time, such that any objections to witness testimony will be treated on a question-by-

question basis during the course of their trial testimony.




                                                2
               However, should the Court determine that the defenses’ motion should be

evaluated on its merits at this time; it is simply inaccurate to claim, as the defense does, that all

testimony concerning a witness’s “beliefs, assumptions, and characterizations” in this case is

legally excludable. Def. Mem. at 5.

               Law

               Rule 701 of the Federal Rules of Evidence provides, in relevant part, that “[lay

witness] testimony in the form of an opinion 1 is limited to one that is: (a) rationally based on

the witness’s perception; [and] (b) helpful to clearly understanding the witness’s testimony or

to determining a fact in issue.” Fed. R. Evid. 701. In order to comply with these requirements,

the witness testimony must initially fulfill the personal knowledge requirement of Rule 602,

which is incorporated in Rule 701(a). See Securities and Exchange Commission v. Singer, 786

F.Supp. 1158, 1166 (S.D.N.Y. 1992) (citation omitted).

               Rule 602, of course, provides that “[a] witness may testify to a matter only if

evidence is introduced sufficient to support a finding that the witness has personal knowledge

of the matter. [Such evidence] may consist of the witness’s own testimony.” Fed. R. Evid.

602. However, Rule 602 does not require the witness’s personal knowledge to rise to the level

of certainty to be admissible. See Singer, 786 F.Supp. at 1167 (citing United States v. Reitano,

862 F.2d 982, 987 (2d Cir. 1988); United States v. Evans, 484 F.2d 1178, 1181 (2d Cir. 1973)).

“Testimony is admissible even though the witness is not positive about what he perceived,




       1
               This also includes witness testimony in the form of an inference. See FRE 701,
Advisory Committee Notes to the 2011 Amendments (“[A]ny ‘inference’ is covered by the
broader term ‘opinion.’ Courts have not made substantive decisions on the basis of any
distinction between an opinion and an inference.”).

                                                 3
provided the witness had an opportunity to observe and obtained some impressions based on

his observations.” Id. (citations omitted). Indeed, the Second Circuit has held that: “[p]ersonal

knowledge of a fact ‘is not an absolute’ to Rule 602’s foundational requirement, which ‘may

consist of what the witness thinks he knows from personal perception.’” United States v. Cuti,

720 F.3d 453, 458-59 (2d Cir. 2013) (citing Fed. R. Evid. 602 Advisory Comm. Note).

              In Singer, for example, the Court permitted the testimony of a witness who only

believed, without any recollection of the circumstances under which it happened, that he had

disclosed a material fact to the defendant, because the totality of his statements indicated that

he did actually have personal knowledge of that disclosure: “There is no question that [the

witness] had an opportunity to observe the facts upon which he bases his testimony, insofar as

those facts include his own behavior … and the observable interactions between himself and

[the defendant] which formed the basis of their relationship.” Singer, 786 F.Supp. at 1167. The

Singer Court held that “[t]estimony can be admissible under Rule 602 even if the witness has

only a broad general recollection of the subject matter.” Id. (citations omitted).

              “Notably, moreover, a witness’s conclusion based on personal observations over

time may constitute personal knowledge despite the witness’s inability to recall the specific

incidents upon which he based his conclusions.” Singer, 786 F.Supp. at 1167. See also

Disability Advocates, Inc. v. Paterson, 2008 WL 5378365, at *14 (E.D.N.Y., Dec. 22, 2008)

(“Lay opinion testimony is also admissible when the inference is a conclusion drawn from a

series of personal observations over time.”). A witness’s inability to provide the specific

circumstances of a conversation or action does not render inadmissible that witness’s




                                                4
conclusion that the conversation or action did occur. 2 The test for admissibility is whether a

reasonable trier of fact could believe the witness had personal knowledge. New York ex rel.

Spitzer v. Saint Francis Hosp., 94 F.Supp.2d 423, 425 (S.D.N.Y. 2000).

              Argument

              At this stage, the Court should not take the drastic step of precluding otherwise

potentially admissible testimony based on the defenses’ mischaracterization of it as

“speculation … suspicion, rumor, [and] gossip.” Def. Mem. at 5, 9. The defense’s attempt to

parse a witness’s “beliefs and characterizations” from that witness’s “personal knowledge”

obtained through his or her “five senses” (Def. Mem. at 7) is a clear misreading of both the case

law and the Rules of Evidence. If a witness has formed an opinion, inference, belief or

conclusion, drawn from a series of personal observations over time, the witness may be

permitted to testify as to that. This includes the witness’s opinion concerning the meaning of

statements made to that witness. United States v. Tsekhanovich, 507 F.3d 127, 129 (2d Cir.

2007) (distinguishing United States v. Kaplan, 490 F.3d 110, based on length of relationship

with defendant, and permitting testimony from witness that witness believed that the defendant

“knew exactly what he was getting into.”); United States v. Simels, 654 F.3d 161, 168 (2d Cir.

2011) (no error in permitting witness to give his opinion about what defendant’s recorded

statements meant).




       2
              As with relevancy, defects in recollection do not render testimony inadmissible
as personal knowledge/opinion but rather, are factors for consideration by the jury. Singer, 786
F.Supp. at 1168.

                                               5
              For the forgoing reasons, the defendants’ pretrial motion to preclude trial

witnesses from testifying as to their opinions, inferences, and beliefs should be denied in its

entirety.

                             SECTIONS II & III
            BURKE’S MISCONDUCT & OTHER PROSECUTORIAL CONDUCT

              The defense moves to preclude evidence of (1) Burke’s various acts of

misconduct and (2) the defendant’s other prosecutorial conduct, claiming the evidence is both

irrelevant (FRE 401) and unfairly prejudicial (FRE 403). For the reasons set forth below, the

Court should deny this request, as the proffered evidence is highly relevant, admissible,

inextricably interwoven with the charged offenses, necessary to complete the story of the crimes

on trial, integral to explain the actions of co-conspirators and goes directly to state of mind of

several police officer witnesses.

              Relevant Background

              The evidence will prove that defendant Spota has been a close friend, ally, mentor

and father figure to Burke for over 40 years. In 2001, after defendant Spota was elected District

Attorney (“DA”), Spota selected then Police Officer Burke to work for him at the DA’s office,

supervising the detective investigators assigned to the DA’s office. Spota made this selection

fully aware of Burke’s extensive internal affairs file. At that time, defendant McPartland was

an Assistant District Attorney (“ADA”) working for defendant Spota. Between 2002 and 2012,

Burke and the defendants worked together on a daily basis and became the closest of friends.

              Thereafter, in 2011, Burke sought the position of Chief of Department of the

Suffolk County Police Department (“SCPD”). When news of Burke’s potential elevation to

Chief of Department became public, an anonymous letter was sent to the SCPD hiring



                                                6
committee and others detailing Burke’s Internal Affairs history and other problematic

behaviors. Defendant Spota immediately and publically defended Burke by issuing a carefully

crafted and lengthy letter refuting each and every allegation detailed in the anonymous letter.

The evidence at trial will prove that defendant Spota’s letter contained intentionally misleading

and inaccurate information. Ultimately, Burke got the job as Chief of the Department due in

no small part to defendant Spota’s intervention.

               Law

               It is well-settled that where an indictment contains a conspiracy charge, "[a]n act

that is alleged to have been done in furtherance of the alleged conspiracy" is considered "part

of the very act charged." United States v. Diaz, 176 F.3d 52, 79 (2d Cir. 1999); see United

States v. Thai, 29 F.3d 785, 812 (2d Cir. 1994) (in conspiracy cases, "uncharged acts may be

admissible as direct evidence of the conspiracy itself"). The Second Circuit has recognized that

"a conspiracy, by its very nature, is a secretive operation, and it is a rare case where all aspects

of a conspiracy can be laid bare in court with the precision of a surgeon's scalpel. United States

v. Hawkins, 547 F.3d 66, 70 (2d Cir. 2008). Thus, as conspiracies are secretive in nature, the

government is permitted to establish the existence of the conspiracy from the circumstances of

the case and the conduct of the parties involved. Id. Simply put, in the context of conspiracy

cases, actions often speak louder than words. See Modern Federal Jury Instructions, Instr. 19-

4.

               Evidence of uncharged criminal conduct or other bad acts is relevant and not

considered "other crimes" evidence under Rule 404(b) if the uncharged conduct "arose out of

the same transaction or series of transactions as the charged offense, if it is inextricably

intertwined with the evidence regarding the charged offense, or if it is necessary to complete

                                                 7
the story of the crime on trial." United States v. Gonzalez, 110 F.3d 936, 941-42 (2d Cir. 1997).

On this basis, "the trial court may admit evidence that does not directly establish an element of

the offense charged, in order to provide background for the events alleged in the Indictment.

Background evidence may be admitted to show, for example, the circumstances surrounding

the events or to furnish an explanation of the understanding or intent with which certain acts

were performed." Id. at 941; see also United States v. Inserra, 34 F.3d 83, 89 (2d Cir.

1994) (evidence of other bad acts may be admitted "to provide the jury with the complete story

of the crimes charged by demonstrating the context of certain events relevant to the charged

offense").

                Evidence of uncharged criminal conduct or other bad acts may be also be

introduced to explain a witness’s state of mind. United States v. Bellomo, 176 F.3d 580, 587

(2d Cir. 1999). However this type of evidence is not considered hearsay because the testimony

goes to witness’s state of mind not to the truth of any fact. Id.

                Finally, to the extent that the defendants claim unfair prejudice in the

introduction of such evidence, the Court may give a limiting instruction to the jury to alleviate

such concerns. See United States v. Abu-Jihaad, 630 F.3d 102, 133 (2d Cir. 2010) (upholding

a Rule 403 determination where the district court minimized the risk of unfair prejudice

through limiting instructions); United States v. Mercado, 573 F.3d 138, 142 (2d Cir.

2009) (same).

                Argument

                The defense moves to preclude introduction of evidence of Burke’s various acts

of misconduct and the defendants other acts of prosecutorial conduct on relevance grounds and

the alleged prejudicial effect the introduction of this evidence may have on the defendants.

                                                8
While the defense magnanimously concedes that Burke’s assault of Loeb, and the cover-up in

which Burke participated, are relevant to the charges in this matter, the defense objects to the

introduction of every other act of misconduct in which Burke engaged, including, but not

limited to Burke’s: (1) many relationships with women; (2) abuse of his official position to

surveil girlfriends and enemies, and to run background checks on people for personal reasons;

(3) retaliating against his enemies; (4) use of sexist and racist language; and (5) driving while

under the influence of alcohol. Likewise, the defense objects to the introduction of examples

of the defendants’ politically motivated prosecutorial decision-making, including, but not

limited to: (6) the “Babylon Five” prosecution; (7) the Steve Levy “investigation;” (8) the

Robert Macedonio prosecution; (9) the “kidnapping” of witnesses; and (10) the selective

enforcement of laws against enemies and in favor of friends.

              First, the government does not intend to elicit testimony from witnesses

regarding Burke’s many relationships with women, his use of racist and sexist language and his

general practice of driving while under the influence of alcohol (see 1, 4 and 5, supra). 3

However, to the extent that the defense inquires into these topics during the cross-examination

of police witness co-conspirators (e.g., asking witnesses if they have used racist and sexist

language, driven under the influence of alcohol or cheated on their significant others), the

government intends to redirect those witnesses on these topics, as the defense will have opened

the door to such inquiry.



       3
              The government does intend to elicit evidence that both McPartland and Burke
were driving under the influence of alcohol on December 31, 2011, if the Court permits the
introduction of the car accident the government noticed as 404(b) evidence. Moreover, a
witness is expected to testify that the night Burke’s car was burglarized by Loeb, Burke drove
home under the influence of alcohol and, as a result, failed to lock his vehicle.

                                               9
               Moreover, the government does not intend to offer evidence the following

evidence to suggest that the defendants’ pursued politically motivated prosecutions or used

improper tactics: the “Babylon Five” prosecution, the Robert Macedonio prosecution or the

“kidnapping” of witnesses (which was reported by many credible witnesses, including defense

attorneys)(see 6, 8 and 9, supra). However, the government reserves the right to elicit this

evidence if, at trial, it becomes relevant to some fact at issue or to cross-examine the defendants

on these topics if they choose to testify.

               Nonetheless, the defendants’ request for preclusion of evidence of Burke’s abuse

of his official position; Burke’s acts of punishing of his enemies, done with the knowledge and

assistance of the defendants; the Steve Levy investigation; and selective enforcement of laws

in favor of friends and against enemies, should be denied (see 2, 3, 7 and 10, supra) as this

evidence is highly relevant, admissible, inextricably interwoven with the charged offenses,

necessary to complete the story of the crimes on trial and integral to both explain the actions of

co-conspirators and to show the effect of these acts on their state of mind of various witnesses.

               Retaliating Against Enemies

               The government intends to introduce evidence that Burke took actions to hurt his

“enemies,” real and perceived, and that the defendants knew about this conduct, supported this

conduct and on some occasions assisted in this conduct. It is critical for the jury to know and

understand that Burke was ruthless, vengeful and vindictive in his dealings with anyone who

crossed him. The evidence will show that that all police officer witnesses knew this and knew

that Burke was not someone they could say “no” to without certain designation as an “enemy.”

Every police witness will testify that he knew how Burke dealt with his “enemies” and, as a

result, was deeply afraid. Moreover, these police witnesses will state in no uncertain terms that

                                                10
they knew, by word and by deed, that Burke, Spota and McPartland marched in lockstep –

meaning to cross one was to cross all - and to cross all was certain career suicide and potential

investigation and prosecution. This knowledge will be offered to explain a critical question,

namely; why some of the police witnesses participated in the vast cover-up of the assault. In

other words, their fear of Burke and his relationship with Spota and McPartland is a large part

of the motive to participate in the conspiracy. This testimony is inextricably interwoven with

the charged offenses, necessary to complete the story of the crimes on trial and integral to

explain the actions of co-conspirators. Moreover, this evidence will help establish the existence

of the conspiracy and establish the nature of the relationship between Burke and the defendants,

which is key to showing their membership in the conspiracy. To that end, there will be evidence

elicited at trial that Burke had the following “enemies” and that he took action against them

with the assistance of the defendants.

              Steve Levy

              Witnesses will testify that in 2011, Steve Levy, the former County Executive of

Suffolk County, was targeted by Burke and the defendants because he was believed to be

unfriendly to the police and uncontrollable by defendant Spota. A police officer co-conspirator

will testify that together Burke, Spota and McPartland targeted Levy for prosecution




                                               11
                                            A witness will testify that, in the aftermath, Burke

proudly bragged about this coup, often introducing defendant McPartland to police officers as

“the man who killed Steve Levy.”




               Pat Cuff

               The evidence will prove that Pat Cuff, the Police Lieutenant assigned to Internal

Affairs who investigated Burke in 1993, was targeted by Burke in retaliation for Cuff’s post-

investigative findings that Burke consorting with Lowrita Rickenbacker, a known felon and

prostitute, had sexual intercourse with her in his police car and failed to secure his weapon after

Rickenbacker “took” Burke’s car with his weapon inside and did not return. This prompted

Burke to ask another police officer for assistance in retrieving the car, which they did.

               Then, in 2005, Burke, with Spota and McPartland’s assistance, took retaliation.

Cuff’s son was arrested in possession of Cuff’s service weapon, which Cuff had failed to secure.

While Cuff’s son was initially charged by the arresting officers with a misdemeanor, at the

arraignment, an ADA came to Court and advised that the charges were likely to be upgraded to

a felony. At that time, defendant Spota was the District Attorney and defendant Chris

McPartland was an Assistant District Attorney. Later that day, a police officer co-conspirator

found Cuff in his office crying. The co-conspirator officer called Burke who to report what he

observed. Burke gleefully bragged about how they “crushed” Cuff and then asked the officer

to repeat the story to “Tommy,” defendant Spota and “Chris,” defendant McPartland. The

witness repeated the story to Burke and the defendants who all laughed and agreed they had

really “fucked Pat Cuff.” Again, this event is in the forefront of many of the police witnesses’

                                                12
minds when deciding whether or not to participate in the cover up. These acts are not crimes.

They are not offered to show that the defendants are “bad people.” These acts are offered to

show why the police witnesses feared the defendants and made the choices they made.

              The Cuff retaliation did not end there. In 2012, when Burke became Chief of

Department, he immediately demoted Cuff as low as the law would allow to the rank of Captain,

(at the time Cuff was a Chief but had some civil service protection). This act essentially ran

Cuff out of the department. In a final act of retaliation, Burke requested that some “friendly”

officers attend Cuff’s retirement party so that “attendance” could be taken and retaliation could

be taken against any Cuff sympathizers. Text messages from Burke ordering this taking of

attendance will be offered in evidence.

              John Oliva

              Burke also considered John Oliva an “enemy,” and was “dealt” with by Burke

with the assistance of the defendants. See section IV of this brief, infra. The evidence will

prove that in 2013, it was determined that Oliva was leaking information to Newsday, thus,

Burke asked McPartland for help in “fucking Oliva.” The Oliva wire-tap ensued and was

treated as a fact-finding tool for Burke and the defendants. Many of the police witnesses who

will testify perceived the investigation and prosecution of Oliva to be a warning to all police

officers – if you cross Burke, you cross the defendants and there will be consequences. The

clearest evidence of the relevance and truth of this belief is defendant McPartland’s threat to

his co-conspirator – keep your mouth shut – remember what happened to John Oliva.




                                               13
              Abuse of Official Position for Personal Reasons and The Selective
               Enforcement of Laws Against Enemies and in Favor of Friends

               Both Burke’s abuse of his official position by utilizing police resources to deal

with personal problems and the defendants’ selective enforcement of laws against enemies and

in favor of friends is relevant, admissible, inextricably interwoven with the charged offenses,

necessary to complete the story of the crimes on trial and integral to explain the actions of co-

conspirators and their state of mind.

               One of the main police officer co-conspirators will testify that Burke’s

willingness and ability to utilize police department resources to aid in his own personal agendas

made him very powerful and, thus, someone to be feared if you were a perceived enemy.

Burke’s action in having a GPS tracking device surreptitiously placed on a police officer’s

automobile, and the use of police resources to investigate perceived rivals for his girlfriend

affection and to investigate contractors with whom she was having issues are all part of how

Burke operated, and it deeply affected the people with whom he surrounded himself.              This

evidence is relevant not only to explain why the co-conspirators willingly helped Burke cover

up the assault; it goes directly to their state of mind, which is crucial for the jury to understand.

How Burke operated is inextricably interwoven with the charged offenses and necessary to

complete the story of the crimes on trial.      If they jury does not learn about the pervasive

atmosphere of fear and dread that surrounded Burke and his actions, they will not understand

why everyone went to such great lengths to “protect Jimmy.”

               Several of the co-conspirator police witnesses will testify that they knew and

understood that the defendants and Burke selectively enforced laws to help their friends and



                                                 14
punish their enemies. The witnesses will testify that, as powerful as Burke was as Chief of the

Police Department, he was infinitely more powerful with the backing of the defendants. For

example, one of the police witnesses, who was part of the inner-circle of Burke and the

defendants, will testify that Cuff’s son was treated one way (threatened with a felony) because

Cuff was an “enemy,” while if one of Burke’s “people” had a son in the same situation, the case

would have been dropped. That evidence will prove that this is exactly how powerful Burke

was with the support of the defendants and how this affected the state of mind of the co-

conspirators.

                While the evidence the government intends to offer is clearly relevant, the

defendants complain that it is overly prejudicial. The evidence is much more probative than

prejudicial, and thus, any prejudice may be ameliorated with an appropriate limiting instruction.

Also, much of this evidence casts Burke in a negative light, and, as the defendants have

indicated that they intend to distance themselves from Burke at the trial (the defense is that

Burked lied to them about the assault), the evidence is not prejudicial at all.

                In sum, the defendants’ request for preclusion of evidence of Burke’s abuse of

his official position; Burke’s acts of punishing of his enemies, done with the knowledge and

assistance of the defendants; the Steve Levy investigation; and selective enforcement of laws

in favor of friends and against enemies, should be denied, as this evidence is highly relevant,

admissible, inextricably interwoven with the charged offenses, necessary to complete the story

of the crimes on trial and integral to both explain the actions of co-conspirators and to show the

effect of these acts on their state of mind. The government is required to prove beyond a

reasonable doubt that a conspiracy existed between the defendants and James Burke. This




                                                15
evidence is essential to establishing the nature of their relationship, which is key to showing

their membership in the conspiracy.

                                       SECTION IV
                                THE OLIVA INVESTIGATION

               The evidence the government seeks to offer related to the investigation and wire-

tap of John Oliva (the “Oliva Investigation”) is clearly relevant and admissible. As set forth

below, the evidence related to the Oliva Investigation does not constitute “other acts evidence”

within the meaning of Federal rule of Evidence 404(b). Even if considered as other acts

evidence under 404(b), the evidence of the Oliva Investigation is nonetheless admissible.

               Further, as the government has previously indicated, it will not seek to offer

evidence of the clear failures to properly minimize calls during the wire, nor will the

government seek to illicit evidence that that wire-tap itself was illegal. Instead, it will seek to

offer evidence that: the defendants knew Oliva to be an enemy of James Burke, the defendants

were more personally involved in the Oliva Investigation than normal investigations,

investigators believed that the investigation was unnecessary and expressed the same to the

defendants, defendant Spota expressed a desire to investigate a member of the news media who

was publishing articles unfavorable to Burke, defendant McPartland referenced what happened

to John Oliva as an example of what happened to people who crossed the defendants and Burke,

and members of the SCPD perceived the investigation of Oliva as an example of how the

defendants treated enemies of Burke. See Government’s 404b Motion, filed October 18, 2019.

               Relevant Background

               In their opposition to this evidence, the defendants recount a version of the events

that belie the truth of the investigation. From the outset, it is uncontested that John Oliva broke



                                                16
the law. That is not at issue. However, the evidence the government seeks to admit relates to

the manner in which the investigation of John Oliva was conducted, how it differed from other

prosecutions conducted by the SCDAO, and the reasons why it was conducted differently. This

evidence all relates to the defendants’ perception of Oliva as an enemy of the defendants’ close

friend and co-conspirator, James Burke. Indeed, witnesses will testify that Burke used the
                                    4
phrase “we need to kill this guy”       in reference to John Oliva. Notably, Burke used this same

phrase when introducing defendant McPartland, referring to him as “the guy who killed Steve

Levy.”

              The Oliva Investigation began in January 2014, as soon as the defendants and

Burke believed the federal investigation of Burke’s assault of Loeb was completed. In early

January 2014, Burke was informed that Oliva was identified as the source of leaks to Newsday

per a departmental audit. When provided with this information, Burke told his right hand man,

Chief of Detectives William Madigan, lets “Fuck Oliva” and that they needed to “go up” 5 on

Oliva’s phone in order to identify Oliva’s alleged co-conspirators, ad to reach out to defendant

McPartland who could get up on Oliva’s phone. Shortly thereafter, a meeting occurred which

was attended by defendant Spota, defendant McPartland, several members of the SCDAO,

Madigan, and other members of the SCPD, including Charles Lohmann, John Cahill and David

Tricamo. Burke attended the meeting via teleconference. During this meeting, while discussing

obtaining a wire-tap of Oliva’s phone, defendant Spota proposed that they investigate Newsday




         4
               Witnesses will explain that “killing a guy,” did not mean literally killing him,
but ruining his career.
         5
              To “go up” on a phone is shorthand term for wire-tapping a telephone.

                                                 17
reporter Tania Lopez, rather than Oliva. Spota was described by a member of the SCPD in

attendance as leading the charge in inflating the severity of Oliva’s conduct. Finally, William

Madigan provided a list of names of individuals whose call records should be analyzed which

coincidently included people who were widely known to be enemies of James Burke and were

unrelated to the leak investigation.

               Thereafter, during the course of the investigation, defendant McPartland told

wire-tap monitors to focus on any calls involving the individuals referenced by Madigan at the

January 2014 meeting. A new wire room was established to monitor the Oliva wire-tap and the

defendants chose to establish this room directly across from the office of defendant McPartland,

a location that had never before been used to monitor a wire-tap. Additionally, during the wire-

tap of Oliva’s phone, defendant Spota personally listened to calls in the wire room wile the

interception of calls was occurring. According to a member of the SCDAO who participated

in wire-tap investigations at the SCDAO for over a decade, Spota had never done this before.

Furthermore, during the wire-tap, defendant McPartland would call James Burke from the wire

room and discuss the content of calls with him, another unusual occurrence. Following the

completion of the wire-tap investigation; defendant McPartland specifically referenced the

Oliva Investigation as an example of the consequences of crossing the defendants and Burke.

               The Oliva Investigation is yet another instance of McPartland and Spota helping

to protect Burke and advancing Burke’s career. At trial, the jury will hear of other such

instances, including, but not limited to; in 2002, Spota vouched for Burke in order to have Burke

appointed as the commanding officer of the DA’s Squad, which worked closely with the

SCDAO; in 2011, when concerns were raised about Burke becoming Chief of Department for

the SCPD, Spota again vouched for Burke (see Sections II & III, supra); in December 2011,

                                               18
when Burke crashed into McPartland’s county-owned vehicle, McPartland intentionally failed

to report the accident to protect Burke; and in 2014, when faced with a barrage of negative

Newsday articles about Burke, McPartland helped to craft a response to Newsday on Burke’s

behalf, urging Newsday not to publish a certain article or credit certain sources.

              Argument

              The evidence of the Oliva Investigation is clearly admissible as direct evidence

of the charged conspiracy. The defendants’ protestations to the contrary begin by asserting that

it is not direct evidence of the conspiracy nor is it inextricably interwoven with the crimes on

trial, however, these claims are belied by the facts and common sense. The defendants claim

that because the Oliva Investigation took place in 2014, it could not possibly be interwoven

with federal investigations of James Burke occurring in 2013 and 2015, which they are alleged

to have obstructed. This is simply untrue.

              At no time did the conspiracy to protect Burke and obstruct the federal

investigation cease, indeed, at any moment, individuals with knowledge of Burke’s assault of

Loeb could have elected to come forward with information implicating Burke. “An act that is

alleged to have been done in furtherance of the alleged conspiracy, however, is not an ‘other’

act within the meaning of Rule 404(b); rather, it is part of the very act charged.” United States

v. Concepcion, 983 F.2d 369, 392 (2d Cir. 1992), cert denied, 510 U.S. 856 (1993) (internal

citations omitted). In Concepcion, the trial court admitted testimony by a witness that the

defendant had offered to murder a rival of the witness (unrelated to the murder on trial) in order

to demonstrate membership in a conspiracy and as evidence of the lengths to which the

defendant would go to protect the criminal organization. In that instance, the Second Circuit

upheld the admission of such testimony finding that it “was admissible to prove material facts

                                               19
other than [the defendant]’s propensity to commit a crime and hence was not other-act evidence

within the meaning of Rule 404(b).” Id. Similarly, the evidence of the Oliva Investigation is

direct evidence of the conspiracy and is not subject to 404(b) scrutiny. The Oliva Investigation

explains the relationship of the co-conspirators, i.e. Spota and McPartland undertaking a wire-

tap of Burke’s enemy at Burke’s behest and the lengths they will go to assist Burke. Further,

the Oliva Investigation was used as a tool of the conspiracy when defendant McPartland later

employed it as an overt threat to ensure witnesses against Burke maintained their silence.

              Again, even through the prism of FRE 404(b), the evidence of the Oliva

Investigation is clearly admissible. As set forth in the government’s original 404(b) motion

related to the Oliva Investigation, the Second Circuit follows an inclusionary rule, “allowing

the admission of such evidence for any purpose other than to show a defendant's criminal

propensity, as long as the evidence is relevant and satisfies the probative-prejudice balancing

test of Rule 403 of the Federal Rules of Evidence.” United States v. Carboni, 204 F.3d 39, 44

(2d Cir. 2000) (citing United States v. Inserra, 34 F.3d 83, 89 (2d Cir. 1994)); see also, United

States v. Mickens, 926 F.2d 1323, 1328 (2d Cir. 1991). A district court has wide discretion in

making this determination. United States v. Inserra, 34 F.3d at 89.

              Here, the government is not seeking to offer evidence of the Oliva Investigation

to prove criminal propensity. Instead, the government is offering evidence of the Oliva

Investigation to; provide context and background to the conspiracy and offenses on trial, i.e.

that witnesses in 2015 were afraid of the consequences of speaking against Burke; explain the

depth of the relationship between the co-conspirators, i.e. that the defendants showed a greater

interest in investigation of Burke’s enemy than any other investigation; and to demonstrate the

intentions of the defendants during the course of the conspiracy, i.e. to provide assistance and

                                               20
protection to Burke when he requests it. All of these non-propensity purposes are valid bases

for the admission of evidence under FRE 404(b). See United States v. Pipola, 83 F.3d 556, 566

(2d Cir. 1996) (holding no error to admit evidence of uncharged crimes to establish background,

complete the story of the charged crimes and enable the jury to understand the relationship of

the co-conspirators); United States v. Curley, 639 F.3d 50, 57 (2d Cir. 2011) (stating that a

district court may admit evidence that serves a non-propensity purpose including state of

mind/intent of defendant and fear of a witness) (citing United States v. Edwards, 342 F.3d 168,

176, 180 (2d Cir. 2003). Critically, evidence of prior bad acts may even be admitted, pursuant

to 404(b) to establish the state of mind of someone other than a defendant. See United States

v. Curley, 639 F.3d at 58-59.

               While the defendants allege that there are several reasons that evidence of the

Oliva Investigation is unfairly prejudicial, not one of those reasons is valid in the context of this

case. As a starting point for this inquiry, the Second Circuit has stated repeatedly that Rule 403

favors the admission of evidence where the other act evidence “did not involve conduct more

serious that the charged crime[s].” United States v. Williams, 205 F.3d 23, 33-34 (2d Cir. 2000).

The defendants claim that Oliva Investigation’s use of a wire-tap is inherently inflammatory

and therefore unduly prejudicial. The legal authority upon which the defense relies for this

assertion is an out of context quote of two words from dissenting opinion in a 1928 decision in

which wire-tapping was referred to as a “dirty business.” This misses the point.                The

government’s evidence is not evidence gleaned from the wire-tap itself, but instead all of the

circumstances surrounding the Oliva Investigation, including the decision to seek a wire-tap




                                                 21
and the circumstances surrounding the monitoring of the wire-tap. 6 Whatever slight prejudice

may attach to this evidence from the societal perceptions of a wire-tap, as cited by the

defendants, does not substantially outweigh the tremendous probative value of the evidence. A

limiting instruction in which the Court advises the jury that the wire-tap was judicially

authorized should assuage any such concerns.

              Similarly, the defendants’ claims that the evidence of the Oliva Investigation will

result in a waste of time and juror confusion is unavailing.       Contrary to the defendants’

contentions, the evidence is not overly complex, nor will it “blur the lines of lawful and

unlawful conduct.” Def. Mot. at 34. The evidence is simple and straightforward. It will

comprise of the testimony of witnesses, who will also be testifying about other topics. They

will offer testimony concerning what the defendants said and did during the course of the Oliva

Investigation and the way the Oliva Investigation was used as a tool to further the goals of the

conspiracy. There is no need for the jury to delve into issues of whether or not the wire-tap was

lawful or not, as the government is not going to suggest the investigation was illegal. Instead,

the jury can simply evaluate the defendants’ actions to aid Burke during a lawful investigation.

Likewise, the defendants’ concerns regarding defendant Spota’s desire to investigate Tania

Lopez is not overly complex. Indeed, the evidence is very straightforward. Witnesses will

testify that Spota proposed the investigation of a member of the media who was publishing

articles that were derogatory towards Burke, however, members of the SCDAO told him he

could not legally do so. This evidence reveals the core of the defendants’ relationship with




       6
              Again, the government will not seek to illicit testimony or imply to the jury that
the wire-tap was illegally obtained or monitored.

                                               22
James Burke, which is critical to explaining why two prosecutors charged with upholding the

law would conspire with Burke to obstruct justice.

              A jury will easily be able to understand the simple, straightforward purposes of

the evidence of the Oliva Investigation, which at its core demonstrates that when someone

crosses James Burke, he crosses the defendants. When Burke wanted enemies investigated, the

defendants agreed and took a much greater interest in those cases than they did in the average

case in which Burke was not involved.

              In sum, the evidence of the Oliva Investigation is direct evidence of the nature of

the charged conspiracy, the relationship of the co-conspirators, and the defendants’ intentions

to aid Burke to take down his enemies. While the government submits this is not other acts

evidence, an analysis of 404(b) reveals that this evidence is likewise admissible as other act

evidence in any event.

              Disqualification of AUSA Boeckmann

              Next, the defendants seek to disqualify Assistant United States Attorney

(“AUSA”) Nicole Boeckmann from serving as a member of the trial team in the event the Court

allows evidence of the Oliva Investigation at trial. This motion is utterly without merit and

completely disingenuous.

              The defendants claim that they may call AUSA Boeckmann as a witness, yet they

do not point to any facts about which she would testify germane to the issues at trial. They

claim that AUSA Boeckmann is in possession of “vital information,” yet they do not state what

that information is. Indeed, the defense merely provides a general allegation that AUSA

Boeckmann would be a key rebuttal witness because “Mr. McPartland sought to involve the




                                              23
EDNY (and Ms. Boeckmann in particular) in various aspects of the Oliva Investigation.” Def.

Mem. at 37. However, this claim is logically flawed and demonstrably baseless.

              Here, AUSA Boeckmann’s involvement in the Oliva Investigation was limited

to attendance at one meeting in June of 2014, also attended by three members of the SCDAO

(the defendants and Emily Constant 7), three members of the United States Attorney’s Office

for the Eastern District of New York (“USAO-EDNY”), as well as one member of the Federal

Bureau of Investigation (“FBI”). The meeting was arranged by defendant Spota with then U.S.

Attorney Loretta Lynch for the purpose of informing the USAO-EDNY about information

gleaned from the Oliva wire-tap. Following the meeting, defendant McPartland exchanged

emails with AUSA Boeckmann to arrange for FBI presence at the takedown of Oliva. 8 From

those facts, the defendants conclude that because defendant McPartland sought to involve the

USAO-EDNY in the Oliva Investigation in June of 2014, almost five months into the

investigation and two and a half months into the wire-tap, that everything done by the

defendants and the SCDAO during the Oliva Investigation was known and approved by the

USAO-EDNY, including AUSA Boeckmann.                  They then claim they may call AUSA

Boeckmann to confirm this. However, they offer no factual basis to allow the Court to reach

this conclusion. Indeed, following the June 2014 meeting, attended by various other individuals

in addition to the defendants and AUSA Boeckmann, the USAO-EDNY declined to take over



       7
              Constant is on the witness list and will be testifying at the trial.
       8
             AUSA Boeckmann also attended a 2012 meeting between then Chief of
Department James Burke and other members of the SCPD and USAO-EDNY regarding the
removal of SCPD officers from the Federal Bureau of Investigation, Long Island Gang Task
Force. This meeting was also attended by several members of the USAO-EDNY, FBI and
SCPD.

                                                24
the investigation of Oliva, as the defendants requested at the meeting, evidencing the truth - that

nothing was approved of or know by the USAO-EDNY.

               In support of this argument, the defendants rely almost exclusively on a Ninth

Circuit perjury case in which the trial prosecutor was also the prosecutor who cross-examined

the defendant in the grand jury and the subject of that grand jury testimony was the basis of the

trial convictions for perjury. Def. Mem. at 36-38, repeatedly citing to United States v. Prantil,

764 F.2d 548 (9th Cir. 1985). The instant situation is factually inapposite and far removed from

the facts of Prantil. Indeed, AUSA Boeckmann was not a witness to any direct evidence of the

charged crimes, nor does the defense allege that. Further, AUSA Boeckmann was not directly

involved in any of the events that would be discussed at trial in connection with the Oliva

Investigation evidence. At most, AUSA Boeckmann was one of several individuals at meeting

that disclosed some information obtained from the wire-tap. Neither that meeting, nor the

subsequent email exchanges are of any moment as they speak for themselves and do not

approach any issues relevant at trial.

               Likewise, the defendants have failed to demonstrate a “compelling and legitimate

reason” to call AUSA Boeckmann as a witness at trial, as is required in the Second Circuit.

United States v. Regan, 103 F.3d 1072, 1083 (2d Cir. 1997). At trial, the defendants are free to

call any other attendee of the meeting to discuss what transpired. Id.; see also, United States v.

Regan, 897 F.Supp. 748, 758 (S.D.N.Y. 1995) (holding no compelling need exists to call

prosecutor when other witness are available to testify to the same matters in question). Further,

it is well settled that disqualification of an attorney is “a drastic remedy to the unsworn witness

problem.” United States v. Locascio, 6 F.3d 924, 934 (2d Cir. 1993). Indeed, the mere fact

that an AUSA may be present for statements made by a defendant which are subsequently

                                                25
discussed at trial is not a basis for disqualification nor does it make the attorney an unsworn

witness. See United States v. Regan, 103 F.3d at 1083; see also, United States v. Bin Laden,

2001 WL 30061 at *10 (Jan 2, 2001 S.D.N.Y.) and United States v. Sanchez, 2004 WL 315266

at *2, (Feb 18, 2004 S.D.N.Y.). Here, the government does not anticipate in any way eliciting

the statements made by defendant McPartland to AUSA Boeckmann, thus, there is no risk that

AUSA Boeckmann will act as an “unsworn witness.” Therefore, the defendants’ motion to

disqualify AUSA Boeckmann should be denied.

                                    SECTION V
                       DETAILS OF LOEB’S THEFT AND ASSAULT

              The defendants’ next move the Court to exclude what they describe as “salacious

details” of Christopher Loeb’s theft from James Burke and the assault he suffered at the hands

of Burke and others. The defendants’ seek to exclude these “salacious details” under Federal

Rules of Evidence 401, 402 and 403. As set forth below, the defendants’ motion should be

denied as the evidence the government seeks to offer at trial is highly relevant to the crimes

charged and further creates no risk of unfair prejudice to either of the defendants.

              Relevant Background

              At trial, in connection with Count Four of the indictment, which charges the

defendants with being accessories after the fact to James Burke’s assault of Christopher Loeb,

in violation of 18 U.S.C. § 3, the government must prove that James Burke actually deprived

Christopher Loeb of a civil right under 18 U.S.C. § 242. Because the government must prove

beyond a reasonable doubt that the deprivation of civil rights occurred, the government at trial

intends to offer evidence that will establish James Burke’s motive to commit the civil rights

violation as well as evidence of the actions of Burke and others in violating Loeb’s civil rights,



                                               26
i.e. assaulting and threatening him while in police custody. The evidence of Burke’s motive to

commit the assault will included the embarrassing nature of the items that Loeb stole from

Burke’s police vehicle, which included dildos and Viagra. At trial, witnesses will also testify

that there was a pornographic DVD 9 located in Loeb’s room (which Loeb removed from

Burke’s bag). Further, witnesses will testify that Burke arrived at the Loeb residence prior to

the assault and took his personal items from the scene prior to going to the 4th Precinct to

confront, and ultimately, assaulting Loeb. 10 Once inside the 4th Precinct, Burke, along with

detectives of the Criminal Intelligence Unit, assaulted Loeb, by striking him, threatening him 11

and urinating in a beverage that was provided to Loeb. Witnesses will explain that while Burke

was inside the interrogation room with Loeb, Loeb taunted Burke about the pornography and

sex toys calling Burke a “pervert.” It was this remark that sent Burke into a rage. He responded

by assaulting and threatening Loeb. It is impossible for the jury to understand the full nature

of the assault if reference to these items is precluded, as they are what prompted the assault.




       9
               The DVD contained adult pornography, and there is nothing inherently criminal
or inflammatory about adult pornography. Indeed, the cases cited by defendants’ on this point
deal with the pornographic videos of charged defendants and which videos did not relate to the
substance or conduct of the offenses charged. Here, the DVD is not alleged to belong to the
defendants and indeed is highly relevant, as Loeb taunted Burke about it creating motive for
the assault, which is charged conduct the government must prove.
       10
               Notably, Burke did not wait around at the Loeb residence to see if his gun belt,
which contained handcuffs and ammunition, were located. Once he retrieved the duffel bag
that contained the sex toys, he left.
       11
              The cases cited by the defendants in an effort to exclude the threats made to Loeb
miss the mark as each case deals with threats made by a charged defendant that were unrelated
to the charges at trial. Here, the threats were not made by the defendants and are part of the
criminal conduct that government must prove, i.e. the violation of Loeb’s civil rights.

                                               27
              Moreover, in the wake of Burke’s assault on Loeb, rumors began to circulate

within the SCPD and the news media about the assault and the items stolen from Burke. A

witness involved in the search of Loeb’s residence will explain that in light of the personal

nature of the items found in the bag, specifically, the two dildos, the witness was concerned

about retribution from Burke if he disclosed what he had found. As such, the witness failed to

disclose to the special prosecutor and federal investigators, that he found these items within the

duffel bag. Further, the evidence at trial will show that the motivation for the cover up was to

protect Burke, not only from criminal prosecution, but also from embarrassment. If Burke was

publicly humiliated, so was defendant Spota. Defendant Spota was an elected official who

repeatedly publicly endorsed Burke and was directly responsible for several of his promotions

within the police department.       Accordingly, this evidence establishes a motive for the

defendants to conspire to conceal every aspect of this assault, including that Burke possessed

pornography and dildos.

              Law

              Contrary to the defendants’ contentions, the evidence that the government seeks

to offer is clearly relevant under Federal Rule of Evidence 401, which provides: “Evidence is

relevant if: (a) it has a tendency to make a fact more or less probable than it would be without

the evidence; and (b) the fact is of consequence in determining the action.” The Second Circuit

has repeatedly pointed out that the threshold for evidence to be deemed relevant is “very low.”

United States v. White, 692 F.3d 235, 246 (2012) (quoting United States v. Al-Moayad, 545

F.3d 139, 176 (2d Cir. 2008). “To be relevant, evidence need not be sufficient by itself to prove

a fact in issue, much less to prove it beyond a reasonable doubt.” United States v. Abu-Jihaad,

630 F.3d 102, 132 (2d Cir. 2010), cert denied, 564 U.S. 1040 (2011).

                                               28
               Argument

               The evidence that government will offer at trial regarding the items stolen from

Burke are clearly relevant as they provide Burke’s motive for assaulting Loeb as well as served

to explain why a member of the SCPD did not volunteer all he knew to federal authorities when

interviewed. Next, the details of the assault itself are highly relevant as they are direct evidence

of an element of a charge that the government must prove beyond a reasonable doubt, i.e.

Burke’s violation of Loeb’s civil rights.

               Further, the details of the assault and the items stolen from Burke are extremely

relevant as they became the subject of reporting by several news agencies, including by

Newsday reporter Tania Lopez. This reporting prompted the defendants to take actions to

defend Burke and investigate Lopez during the time of the charged conspiracy to obstruct

justice.   The evidence at trial will show that defendant McPartland assisted in drafting

correspondence to Newsday seeking to prevent the publication of an article by Lopez about

Burke’s actions regarding Loeb. Further, evidence at trial will show that defendant Spota

expressed a desire to wire-tap Lopez, who reported regularly about Burke and the allegations

against him. Clearly, the contents of Lopez’s reporting, which is generally consistent with the

details of the assault and the items stolen from Burke, is highly relevant.

               Turning to the probative value of the evidence, FRE 403 authorizes the exclusion

of relevant evidence when its “probative value is substantially outweighed by the danger of

…unfair prejudice[.]” Here, the probative value of the evidence of Burke and other’s assaultive

conduct is overwhelming as it is direct evidence of an element of a crime that the government

must prove beyond a reasonable doubt. Similarly, the evidence of the items stolen from Burke

is incredibly probative as it serves to establish Burke’s motive to violate Loeb’s civil rights. In

                                                29
addition, as outlined above, the media reporting of allegations of the assaultive conducts and

the items stolen from Burke prompted the defendants to participate in actions directed at

protecting Burke and targeting the reporter of the information for prosecution. This evidence

is highly probative of the defendants’ state of mind and intent during the time of the charged

conspiracy.

              The challenged evidence creates no danger of unfair prejudice to either

defendant. While the evidence of the assaultive conduct lays bare the criminal conduct of Burke

and the evidence of the items stolen exposes potentially embarrassing aspects of Burke’s

personal life, it in no way impugns the character of either of the defendants. The defendants

merely make a conclusory claim that the evidence “could have a wildly prejudicial effect on

the jury.” Def. Mem. at 41. The defendants summarily speculate that James Burke’s criminal

conduct and personal items could cause “wild” prejudice. The term ‘unfair prejudice,’ as to a

criminal defendant, speaks to the capacity of some concededly relevant evidence to lure the

factfinder into declaring guilt on a ground different from the proof of the specific offense

charged.” Old Chief v. United States, 519 U.S. 172, 180 (1997). It defies logic to say that

because Christopher Loeb stole James Burke’s dildos or because a SCPD detective urinated in

Loeb’s drink, a jury would be so inflamed that that would wrongfully convict the defendants.

It may paint Burke in a bad light, but in no way would prejudice a jury against defendant

McPartland or defendant Spota.

              Here, there is virtually no risk of unfair prejudice as the assault and items stolen

do not impute any negative act or character trait to the defendants’ themselves. However, the

evidence has overwhelming probative value as it provides the motive for Burke’s actions, the

details of the charged civil rights violation and provides context and background for certain

                                               30
actions taken by the defendants during the course of the conspiracy. It also serves to explain

the actions of several witnesses. Most importantly, it demonstrates the specific information that

the defendants’ obstructive acts prevented from being communicated to investigators, i.e. the

details of the assault. Clearly, the probative value of the challenged evidence substantially

outweighs the slight, if any, risk of prejudice.

               Finally, the defendants claim, in their motion, that they do “not intend to dispute”

that Burke assaulted Loeb at trial. While falling well short of a stipulation, this claim is

insufficient to affect the probative value of the evidence the government seeks to offer at trial.

The Supreme Court has stated, unequivocally, that stipulations are not the same as the evidence

of what happened, stating, “[a] convincing tale can be told with economy, but when economy

becomes a break in the natural sequence of narrative evidence, an assurance that the missing

link is there is never more than second best.” Old Chief, 519 U.S. at 189.

               Therefore, because the evidence of the assault and the theft by Loeb has no unfair

prejudicial effect, and because its probative value is extremely high, the defendants’ motion to

exclude such evidence should be denied.

                                  SECTION VI
                   EVIDENCE OF BEHAVIOR OF DEFENSE LAWYERS
                   AND UNION PAYMENTS TO DEFENSE LAWYERS

               The defendants also seek to preclude the government from introducing any

evidence concerning certain aspects of the acquisition of legal representation by SCPD

detectives who had involvement or possible exposure in the Loeb assault, including: (1) the

recommendation of specific attorneys by Burke’s then-counsel, Joseph Conway; (2) the sharing

of information between and among those attorneys; and (3) the terms under which the Police

Benevolent Association (“PBA”) and the Suffolk Detectives Association (“SDA”) agreed to

                                                   31
pay these legal fees. This evidence is directly relevant to, and part and parcel of, the narrative

of the obstruction charge contained in Count Three of the Indictment, and cannot legally be

precluded.

              Law

              Direct evidence of the crimes charged in the indictment is considered relevant

and admissible, without reference to FRE 404(b). United States v. Kahale, 789 F.Supp.2d 359,

381-82 (E.D.N.Y. 2009) (citing United States v. Towne, 870 F.2d 880, 886 (2d Cir.1989), cert.

denied, 490 U.S. 1101 (1989)). “To be relevant, evidence need only tend to prove the

government’s case, and evidence that adds context and dimension to the government’s proof of

the charges can have that tendency.” United States v. Williams, 585 F.3d 703, 707 (2d Cir.

2009) (internal citation omitted). “Thus, evidence is often admissible to provide background

for the events alleged in the indictment or to enable the jury to understand the complete story

of the crimes charged.” Id. at 707-08 (noting that “the prosecution is entitled to present a

complete narrative of the crime that ‘satisf[ies] jurors’ expectations about what proper proof

should be’”) (quoting Old Chief v. United States, 519 U.S. 172, 188-89 (1997)). Evidence of

uncharged criminal activity is relevant and admissible under FRE 402, without any reference

to FRE 404(b) “if [the evidence] arose out of the same transaction or series of transactions as

the charged offense, if it is inextricably intertwined with the evidence regarding the charged

offense, or if it is necessary to complete the story of the crime on trial.” Towne, 870 F.2d at

886 (internal citations and quotations omitted).

              Argument

              As a threshold matter, much of the evidence discussed herein is not unlawful – it

is simply factual background. For example, as the government has previously noted, the

                                               32
government intends to elicit testimony from Joseph Conway, then-counsel to the defendants’

primary co-conspirator, James Burke, concerning, among other things, the process by which

counsel was selected for each of the SCPD detectives who had possible exposure with respect

to the Loeb assault. In doing so, the government is not suggesting in any way that Mr. Conway’s

actions were illegal or improper. Rather, this is simply part of the narrative of the case. Mr.

Conway is expected to testify, in substance and in part, that, following his retention as counsel

for Burke, the PBA and SDA requested from him a list of attorneys with federal practice

experience, who would then be assigned to represent each of the detectives. Mr. Conway is

further expected to testify that he compiled and provided this list, and that those counsel were

thereafter assigned as expected. Additionally, Mr. Conway is expected to testify that, in

connection with his vigorous representation of his client (Burke), and in consultation with

Burke, he regularly reached out to each of these counsel (all of whom he had known well, from

previous legal engagements), to engage them in a possible joint defense arrangement, and, most

importantly, to attempt to obtain information from each of them with respect to whether or not

their respective client intended to cooperate with the federal investigation – information which

Mr. Conway then passed along to his client, Burke. This testimony is useful background,

because it provides context and corroboration for conversations between Burke and others on

this topic, discussed further below, which will be elicited from other witnesses.

              Similarly, the government intends to elicit testimony with respect to actions and

positions taken by the PBA and SDA unions which are not unlawful, but which are necessary

to complete the narrative. Such testimony will include, for example, the fact that the detectives

were called to general meetings during which it was made clear to them that, if they were to

admit to any liability with respect to the Loeb matter, the union would no longer pay their legal

                                               33
fees. Additionally, the testimony on this topic would include the fact that the SCPD detectives

were debriefed by members of the union concerning not only the Loeb incident itself, but also

what they had said to the FBI and/or the federal prosecutors about the incident. This evidence

helps to complete the narrative of events and provide context to the anticipated trial testimony

of the detectives.

               Most importantly, this evidence, while being presented objectively through some

witnesses (such as through Mr. Conway) corroborates, explains and informs the actions of other

witnesses, such as the SCPD detectives. Specifically, these witnesses are expected to testify

not only about the facts and circumstances of the meetings they had with the SDA/PBA, but

also about their understanding of the import of those meetings and what was told to them, and

how that, in turn, impacted their behavior, including their decisions to keep quiet about the truth

of the Loeb incident; and about who would be informed if they did not do so. Some of these

witnesses will also testify about conversations they had directly with Burke, during which

Burke represented that his attorney, Mr. Conway, was controlling the other attorney

appointments, and making sure that each of the appointed counsel funneled him information

about what their respective clients were saying. These witnesses are expected to testify about

how these interactions affected their decisions and actions.

               As previously noted, a lay witness’s relevant fact testimony is admissible so long

as “evidence is introduced sufficient to support a finding that the witness has personal

knowledge of the matter.” FRE 602. Here, these detectives have personal knowledge of the

statements of Burke and of certain members of the SDA and PBA, because they participated in

the conversations and meetings about which they are expected to testify. See United States v.

Skelly, 442 F.3d 94, 100 (2d Cir. 2006) (upholding admission of witness’s testimony regarding

                                                34
meaning of conversations where witnesses “had first-hand knowledge of the conversations”).

Under Evidence Rule 701, opinion testimony of a lay witness is admissible when it is “(a)

rationally based on the witness’s perception; [and] (b) helpful to clearly understanding the

witness’s testimony or to determining a fact in issue.” The detectives’ testimony with respect

to their understanding about how attorneys were recommended, how information was shared

among attorneys, and the terms under which the unions would foot the bill for their attorneys

is all rationally based on their meetings and conversations with the leaders of the SDA and PBA

and, in some instances, with Burke, and will be helpful to clearly understand their testimony

concerning the pressure that they felt from the top down, which forced them, at least

temporarily, into silence. See United States v. Aiello, 864 F.2d 257, 265 (2d Cir. 1988)

(upholding admission of lay opinion testimony that clarified “ambiguous references to events

that [were] clear only to the conversants” (alteration omitted)).

              The government is not, as the defense suggests, asking the jury to “understand

and resolve…complex areas of the law and legal practice.” Def. Mem at 48. Rather, the

government is simply presenting relevant testimony as part of the narrative of the case.

                                SECTION VII
                 EVIDENCE CONCERNING ALCOHOL CONSUMPTION

              The defendants next move the Court to exclude evidence of “the defendants’

alcohol consumption” pursuant to Federal Rules of Evidence 401 and 403. The relief sought

by the defendants is vague and overbroad as the defendants do not specify what is meant by the

phrase “alcohol consumption.” At trial, the government does not intend to offer evidence that

the defendants regularly consumed excessive quantities of alcohol nor will the government

seek, in its case in chief, to elicit testimony that the defendants were “alcoholics” or “heavy



                                               35
drinkers” or details of the quantities of alcohol consumed by the defendants. However, at trial

the government will offer evidence and testimony explaining that the defendants regularly

associated with one another, as well as others, including co-conspirator James Burke, in social

settings. These social settings in which the defendants associated frequently included bars and

restaurants where people drank together. These social settings frequently served as the locale

for meetings amongst the defendants, co-conspirators and/or witnesses at bars and restaurants.

Indeed, numerous witnesses will testify that the defendants and Burke frequently met for drinks

at a bar called Butterfields in Hauppauge, New York. Such evidence should not be precluded,

as it is clearly relevant and probative and is in no way unfairly prejudicial.

               Law

               As outlined above, Federal Rule of Evidence 401 provides the test for

determining if evidence is relevant. Rule 401 provides in relevant part that: “Evidence is

relevant if: (a) it has a tendency to make a fact more or less probable than it would be without

the evidence; and (b) the fact is of consequence in determining the action.” The Second Circuit

has repeatedly pointed out that the threshold for evidence to be deemed relevant is “very low.”

United States v. White, 692 F.3d 235, 246 (2012) (quoting United States v. Al-Moayad, 545

F.3d 139, 176 (2d Cir. 2008). “To be relevant, evidence need not be sufficient by itself to prove

a fact in issue, much less to prove it beyond a reasonable doubt.” United States v. Abu-Jihaad,

630 F.3d 102, 132 (2d Cir. 2010), cert denied, 564 U.S. 1040 (2011). To pass the threshold

inquiry of relevance, evidence need not directly establish a fact in issue. “[S]o long as a chain

of inferences leads the trier of fact to conclude that the proffered submission affects the mix of

material information, the evidence cannot be excluded at the threshold relevance inquiry.”

United States v. Quattrone, 441 F.3d 153, 188 (2d Cir. 2006).

                                                36
              Federal Rule of Evidence 403 provides that a court: “may exclude relevant

evidence if its probative value is substantially outweighed by a danger of …unfair prejudice[.]”

Even evidence that may portray a defendant in an “unsavory light” is not sufficiently prejudicial

to exclude otherwise probative evidence. See United States v. Blackburn, 992 F.2d 666, 669

(7th Cir. 1993) (upholding determination that evidence of defendant frequenting a bar and

tipping an exotic dancer supplied background narrative material linking the defendant to a

witness and corroborated governments theory of the case).

              Argument

              Here, where the defendants are charged with conspiracy to obstruct justice,

evidence of the defendants, Burke and others meeting for drinks and socializing at bars and

restaurants is highly relevant and extremely probative, as such evidence clearly establishes the

nature of the relationships between the defendants, their co-conspirators and several witnesses.

It goes without saying that people tend to socialize with people whom they like and trust. To

put it more simply, people tend to socialize with their friends. Common sense tells us that the

frequency with which people socialize with their friends is an indicator of the strength of the

friendship between those people. Evidence that tends to prove that friendship and mutual trust

existed between the defendants and their co-conspirators and/or witnesses is clearly relevant.

Furthermore, evidence that the defendants and their co-conspirators would regularly spend time

together outside of work, and often socialized in bars demonstrates the depth and nature of the

relationship between the defendants and their co-conspirators. It is unquestionably probative

for the jury to understand the full extent of the defendants’ personal and professional

relationships with their co-conspirators, as the government is required to prove beyond a




                                               37
reasonable doubt that the defendants entered into a conspiracy to obstruct justice with James

Burke and others.

              At the same time, this evidence is not unfairly prejudicial. Every day millions of

people consume alcohol with friends and socialize at establishments where alcohol is

consumed. There is nothing prejudicial about such evidence. Indeed, courts regularly admit

evidence of criminal conduct and bad acts, which this evidence clearly is not, if it will help to

explain the mutual trust that existed between co-conspirators. See United States v. Rosa, 11

F.3d 315, 334 (2d Cir. 1993), cert denied, 511 U.S. 1042 (1994); see also, United States v.

Pipola, 83 F.3d 556, 566 (2d Cir. 1996); and United States v. Pascarella, 84 F.3d 61, 72 (2d Cir.

1996). The evidence the government seeks to offer to illustrate the relationships between the

defendants and their co-conspirators falls far short of being a “bad act.”

              Additionally, to attempt to sanitize the nature of the relationships between the

defendants and their co-conspirators and to give the jury the impression that no alcohol was

consumed when the defendants and their co-conspirators met and/or socialized at bars would

blatantly mislead the jury. Therefore, because evidence of the nature of the social relationships

of the defendants with their co-conspirators has extreme probative value, is highly relevant and

there is no risk of unfair prejudice, the defendants’ motion to exclude such evidence should be

denied.

                                    SECTION VIII
                             BRADY AND GIGLIO REQUESTS

              The government is aware of its obligations pursuant to Brady v. United States,

379 U.S. 742 (1970) and Giglio v. United States, 405 U.S. 150 (1972). We have complied with

our obligations. For example, the defense requests, “any information relayed in Hickey’s



                                               38
attorney proffer.” While this is not Brady or Giglio material, the government advised the

defense in an email dated October 24, 2019, that the government has no information responsive

to this request. Similarly, the government gave notice that one of its witnesses engaged in

several extra-marital affairs. Notice was given so that the defendants have the opportunity to

cross-examine the witness about whether he lied to his wife to conceal the affairs, the only

possible relevance of these occurrences. No further information about the affairs was elicited

from the witness and the defendants’ questions in that regard are irrelevant. The length of time

the affairs occurred, with whom he had the affairs and whether they were overlapping seem

designed to embarrass the witness not glean helpful impeachment material. In any event, the

government is aware of its Brady and Giglio obligations, and has provided all such material to

the defense. Accordingly, the Court should deny the defense request for additional information.

                                       CONCLUSION

              For the foregoing reasons, the government respectfully submits that the

defendants’ motions should be denied in their entirety.

       Dated: Central Islip, New York
             October 29, 2019

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney
                                                   Eastern District of New York
                                           By:      /s/
                                                   Nicole Boeckmann
                                                   Lara Treinis Gatz
                                                   Justina L. Geraci
                                                   Michael R. Maffei
                                                   Assistant U.S. Attorneys

cc:    Clerk of the Court (JMA) (filed under seal)
       All Defense Counsel (By Email)


                                              39
